DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities: 
 In Claim 1, line 18, the phrase “the upstream parent laser source” should be changed to – the downstream child laser --.
 	 Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,088,761 (Zhou et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 the instant application are encompassed by claims 1-19 of US Patent No. 11,088,761 (Zhou et al).

Instant Application No. 17/397,594 (Claim 1)
US Patent No. 11,088,761 (Claims 1 and 13)
controlling coherent optical injection locking (COIL) of a downstream child laser to an upstream parent laser source in a coherent optical communication network, the downstream child laser having a cavity and a plurality of multi-longitudinal side modes, the method performed by a processor in operable communication with the upstream parent laser source and a memory capable of storing electronic data and computer-executable instructions, the method comprising the steps of:
          providing a low linewidth frequency channel from the upstream parent laser source to the

downstream child laser as a parent laser signal;


A downstream coherent optical transmitter for an optical communication network including an optical hub having at least one parent laser source, the optical hub in operable communication with an upstream end of an optical transport medium, the downstream coherent optical transmitter disposed proximate the optical hub and the upstream end, and the downstream coherent optical transmitter comprising:
          an upstream transmitting portion configured to transmit a downstream coherent optical signal from the upstream end of an optical transport medium to a upstream transceiver proximate an opposing downstream using a center frequency of a parent signal from the parent laser source, wherein (i) the upstream transmitting portion includes a first child laser injection locked to the center frequency of the parent signal, and (ii) the downstream coherent optical signal includes a plurality of spaced wavelength channels (i.e., see Claims 1 and 13 of US Patent No. 11,088,761); and

determining, from a data table in the memory, an optimum drive current and temperature of the downstream child laser;

          a smart controller including a control data acquisition interface, a processor, and a memory, wherein
the smart controller is configured to manage and maintain injection locking of (i) the first child laser to the parent source, and (ii) a second child laser of the upstream transceiver to the parent laser source,
        wherein the memory includes stored information regarding detuning ranges, optimal drive currents, and optimized locking temperatures of the first and second child lasers (i.e., see Claims 1 and 13 of US Patent No. 11,088,761);

          injecting the parent laser signal into the cavity of the downstream child laser; and


        the upstream transmitting portion includes a first child laser injection locked to the center frequency of the parent signal (i.e., see Claims 1 and 13 of US Patent No. 11,088,761);
transmitting a command to the downstream child laser to initiate COIL of the downstream child laser to a parent frequency of the parent laser signal at the determined optimum drive current and temperature; and

        the smart controller is configured to manage and maintain injection locking of (i) the first child laser to the parent source, and (ii) a second child laser of the upstream transceiver to the parent laser source,
        wherein the memory includes stored information regarding detuning ranges, optimal drive currents, and optimized locking temperatures of the first and second child lasers (i.e., see Claims 1 and 13 of US Patent No. 11,088,761);

           dynamically controlling the COIL of the downstream child laser to the parent frequency by (i) verifying a locking condition of the downstream child laser to the upstream parent laser source, and (ii) adjusting at least one of a modulator power and a bias operation condition of the downstream child laser based on the verified locking condition.

the downstream coherent optical transmitter further comprising an optical modulator in operable communication with the smart controller, wherein the optical modulator is configured to convert an electrical data stream into a modulated data signal using an optical output from at least one the parent laser source and the child laser (i.e., see Claims 1 and 13 of US Patent No. 11,088,761). 


	Regarding claim 2, as similarly described above, Zhou et al discloses 
wherein the coherent optical communication network includes a passive optical network (PON) system architecture (i.e., see Claim 2 of US Patent No. 11,088,761).
	Regarding claim 3, as similarly described above, Zhou et al discloses wherein the coherent optical communication network includes at least one of a coherent fiber optical communication system, a point to point (P2P) architecture, and a point to multipoint (P2MP) architecture (i.e., see Claim 11 of US Patent No. 11,088,761).

	Regarding claim 5, as similarly described above, Zhou et al discloses
wherein the parent laser signal is provided to the downstream child laser over an optical transport medium (i.e., see Claims 1 and 13 of US Patent No. 11,088,761).
	Regarding claim 6, as similarly described above, Zhou et al discloses
wherein the optical transport medium includes a single mode fiber (i.e., see Claims 1 and 13 of US Patent No. 11,088,761).
	Regarding claim 7, as similarly described above, Zhou et al discloses
wherein the downstream child laser includes one or more of a Fabry Perot (FP) laser, a vertical-cavity surface-emitting laser (VCSEL), a distributed feedback (DFB) laser, and a light-emitting laser diode (i.e., see Claim 8 of US Patent No. 11,088,761).
	Regarding claim 8, as similarly described above, Zhou et al discloses wherein the processor includes one or more of a server, a microprocessor, and an 
	Regarding claim 9, as similarly described above, Zhou et al discloses further comprising a step of aligning a polarization of the parent signal with the downstream child laser (i.e., see Claims 15 and 16 of US Patent No. 11,088,761).
	Regarding claim 10, as similarly described above, Zhou et al discloses wherein the step of aligning is executed using a polarization controller disposed between the upstream parent laser source and the downstream child laser (i.e., see Claims 15 and 16 of US Patent No. 11,088,761).
	Regarding claim 11, as similarly described above, Zhou et al discloses wherein the memory includes an EEPROM (i.e., see Claim 17 of US Patent No. 11,088,761).
	Regarding claim 12, as similarly described above, Zhou et al discloses wherein the memory includes a data table configured to enable lookup operations by the processor (i.e., see Claim 18 of US Patent No. 11,088,761).
	Regarding claim 13, as similarly described above, Zhou et al discloses
wherein the step of dynamically controlling further comprises managing and maintaining the COIL based at least in part on one of stored information in the 
	Regarding claim 14, as similarly described above, Zhou et al discloses
wherein the real-time measurement data is received by the processor through a control data acquisition interface disposed between the processor and the downstream child laser (i.e., see Claims 1, 12 and 13 of US Patent No. 11,088,761).
	Regarding claim 15, as similarly described above, Zhou et al discloses further comprising a step of modulating an electrical data stream into a modulated data signal using at least one of the parent laser and an optical output of the downstream child laser (i.e., see Claim 13 of US Patent No. 11,088,761).
	Regarding claim 16, as similarly described above, Zhou et al discloses
wherein the processor is further operable communication with a temperature controller of the downstream child laser (i.e., see Claim 19 of US Patent No. 11,088,761).
	Regarding claim 17, as similarly described above, Zhou et al discloses wherein the temperature controller includes one or more of a thermal electric ceramic (TEC) component, a thermal resistor, a thermistor, and a temperature sensor (i.e., see Claim 19 of US Patent No. 11,088,761).

	Regarding claim 19, as similarly described above, Zhou et al discloses wherein the downstream child laser includes a first laser portion and a second laser portion, and wherein the step of injecting is executed using (1) a first optical circulator configured to receive and inject the low linewidth frequency channel into the first laser portion, and (ii) a second optical circulator configured to receive and inject a selected wavelength channel from the plurality of spaced wavelength channels into the second laser portion (i.e., see Claims 1, 3, 4  and 13 of US Patent No. 11,088,761).
	Regarding claim 20, as similarly described above, Zhou et al discloses wherein the second laser portion utilizes the parent signal as a local oscillator source for upstream transmission (i.e., see Claims 1 and 13 of US Patent No. 11,088,761).

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,623,104 (Zhou et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 the instant application are encompassed by claims 1-18 of US Patent No. 10,623,104 (Zhou et al).

Instant Application No. 17/397,594 (Claim 1)
US Patent No. 10,623,104 (Claims 1 and 17)
         A method of controlling coherent optical injection locking (COIL) of a downstream child laser to an upstream parent laser source in a coherent optical communication network, the downstream child laser having a cavity and a plurality of multi-longitudinal side modes, the method performed by a processor in operable communication with the upstream parent laser source and a memory capable of storing electronic data and computer-executable instructions, the method comprising the steps of:
          providing a low linewidth frequency channel from the upstream parent laser source to the downstream child laser as a parent laser signal;


An optical communication network, comprising:
        an optical hub including at least one master laser source;
        a first coherent optical transmitter disposed proximate the optical hub and configured to transmit a downstream coherent optical signal using a center frequency of a master signal from the master laser source, wherein the first coherent optical transmitter includes a first slave laser injection locked to the center frequency of the master signal, and wherein the downstream coherent optical signal includes a plurality of spaced wavelength channels;
        an optical transport medium having first and second opposing ends, and configured to receive the downstream coherent optical signal from the optical hub and transport the downstream coherent optical signal to the second opposing end;
         a second coherent optical transmitter disposed proximate the second opposing end and configured 
        a smart controller configured to manage and maintain injection locking of the first and second slave lasers to the master laser source,
        wherein the smart controller includes a control data acquisition interface, a processor, and a memory,
       wherein the memory includes stored information regarding (i) detuning ranges, (ii) optimal drive 


           
 
determining, from a data table in the memory, an optimum drive current and temperature of the downstream child laser;

        a smart controller configured to manage and maintain injection locking of the first and second slave lasers to the master laser source, wherein the memory includes stored information regarding (i) detuning ranges, (ii) optimal drive currents, and (iii) optimized locking temperatures of the first and second slave lasers   (i.e., 



          injecting the parent laser signal into the cavity of the downstream child laser; and


        a smart controller configured to manage and maintain injection locking of the first and second slave lasers to the master laser source (i.e., see Claims 1 of US Patent No. 10,623,104);

          transmitting a command to the downstream child laser to initiate COIL of the downstream child laser to a parent frequency of the parent laser signal at the determined optimum drive current and temperature; and

a smart controller configured to manage and maintain injection locking of the first and second slave lasers to the master laser source, wherein the memory includes stored information regarding (i) detuning ranges, (ii) optimal drive currents, and (iii) optimized locking temperatures of the first and second slave lasers   (i.e., see Claims 1 of US Patent No. 10,623,104);

dynamically controlling the COIL of the downstream child laser to the parent frequency by (i) verifying a locking condition of the downstream child laser to the upstream parent laser source, and (ii) adjusting at least one of a modulator power and a bias operation condition of the downstream child laser based on the verified locking condition.

            a smart controller configured to manage and maintain injection locking of the first and second slave lasers to the master laser source, wherein the memory includes stored information regarding (i) detuning ranges, (ii) optimal drive currents, and (iii) optimized locking temperatures of the first and second slave lasers  
   wherein the data table includes one or more of locking condition information regarding optical power of the master laser source, and detailed information regarding relevant drive currents and junction temperatures of the slave laser (i.e., see Claims 1 and 17 of US Patent No. 10,623,104);



	Regarding claim 2, as similarly described above, Zhou et al discloses 
wherein the coherent optical communication network includes a passive optical network (PON) system architecture (i.e., see Claim 2 of US Patent No. 10,623,104).
	Regarding claim 3, as similarly described above, Zhou et al discloses wherein the coherent optical communication network includes at least one of a coherent fiber optical communication system, a point to point (P2P) architecture, and a point to multipoint (P2MP) architecture (i.e., see Claim 11 of US Patent No. 10,623,104).
	Regarding claim 4, as similarly described above, Zhou et al discloses wherein a parameter of the upstream parent laser source includes a linewidth, 
	Regarding claim 5, as similarly described above, Zhou et al discloses
wherein the parent laser signal is provided to the downstream child laser over an optical transport medium (i.e., see Claim 1 of US Patent No. 10,623,104).
	Regarding claim 6, as similarly described above, Zhou et al discloses
wherein the optical transport medium includes a single mode fiber (i.e., see Claim 7 of US Patent No. 10.623,104).
	Regarding claim 7, as similarly described above, Zhou et al discloses
wherein the downstream child laser includes one or more of a Fabry Perot (FP) laser, a vertical-cavity surface-emitting laser (VCSEL), a distributed feedback (DFB) laser, and a light-emitting laser diode (i.e., see Claim 8 of US Patent No. 10.623,104).
	Regarding claim 8, as similarly described above, Zhou et al discloses wherein the processor includes one or more of a server, a microprocessor, and an application specific integrated circuit (ASIC) (i.e., see Claim 14 of US Patent No. 10,623,104).

	Regarding claim 10, as similarly described above, Zhou et al discloses wherein the step of aligning is executed using a polarization controller disposed between the upstream parent laser source and the downstream child laser (i.e., see Claim 14 of US Patent No. 10,623,104).
	Regarding claim 11, as similarly described above, Zhou et al discloses wherein the memory includes an EEPROM (i.e., see Claim 15 of US Patent No. 10,623,104).
	Regarding claim 12, as similarly described above, Zhou et al discloses wherein the memory includes a data table configured to enable lookup operations by the processor (i.e., see Claim 16 of US Patent No. 10,623,104).
	Regarding claim 13, as similarly described above, Zhou et al discloses
wherein the step of dynamically controlling further comprises managing and maintaining the COIL based at least in part on one of stored information in the memory, and real-time measurement data of the downstream child laser (i.e., see Claim 13 of US Patent No. 10,623,104).
	Regarding claim 14, as similarly described above, Zhou et al discloses

	Regarding claim 15, as similarly described above, Zhou et al discloses further comprising a step of modulating an electrical data stream into a modulated data signal using at least one of the parent laser and an optical output of the downstream child laser (i.e., see Claims 1 and 17 of US Patent No. 10,623,104).
	Regarding claim 16, as similarly described above, Zhou et al discloses
wherein the processor is further operable communication with a temperature controller of the downstream child laser (i.e., see Claim 18 of US Patent No. 10,623,104).
	Regarding claim 17, as similarly described above, Zhou et al discloses wherein the temperature controller includes one or more of a thermal electric ceramic (TEC) component, a thermal resistor, a thermistor, and a temperature sensor (i.e., see Claim 18 of US Patent No. 10,623,104).
	Regarding claim 18, as similarly described above, Zhou et al discloses wherein the step of providing further comprises a substep of providing a plurality of spaced wavelength channels, different than the low linewidth frequency 
	Regarding claim 19, as similarly described above, Zhou et al discloses wherein the downstream child laser includes a first laser portion and a second laser portion, and wherein the step of injecting is executed using (1) a first optical circulator configured to receive and inject the low linewidth frequency channel into the first laser portion, and (ii) a second optical circulator configured to receive and inject a selected wavelength channel from the plurality of spaced wavelength channels into the second laser portion (i.e., see Claim 4 of US Patent No. 10,623,104).
	Regarding claim 20, as similarly described above, Zhou et al discloses wherein the second laser portion utilizes the parent signal as a local oscillator source for upstream transmission (i.e., see Claim 6 of US Patent No. 10,623,104).

Allowable Subject Matter
6.	Claims 1-20 are allowed (if overcome the double patenting above).




Claims 1-20 are allowable because Sandstrom et al (Pub. No.: US 2014/0016938), Zhang et al (US Patent No. 7,929,584), and Seeds et al (US Patent No. 7,428,254), takes alone or in combination, fails to teach providing a low linewidth frequency channel from the upstream parent laser source to the downstream child laser as a parent laser signal; determining, from a data table in the memory, an optimum drive current and temperature of the downstream child laser; injecting the parent laser signal into the cavity of the downstream child laser; and transmitting a command to the downstream child laser to initiate COIL of the downstream child laser to a parent frequency of the parent laser signal at the determined optimum drive current and temperature; and dynamically controlling the COIL of the downstream child laser to the parent frequency by (i) verifying a locking condition of the downstream child laser to the upstream parent laser source, and (ii) adjusting at least one of a modulator power and a bias operation condition of the downstream child laser based on the verified locking condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

                                                     Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandstrom et al (Pub. No.: US 2014/0016938) discloses temperature adjustable channel transmitter system including an injection locked fabry perot laser.
Zhang et al (US Patent No. 7,929,584) discloses light source mode alignment device and method, passive optical network system.
Seeds et al (US Patent No. 7,428,254) discloses athermalisation of tunable lasers.

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or 
/HANH PHAN/Primary Examiner, Art Unit 2636